EXHIBIT 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on this
18th day of June, 2012, but effective as of the date set forth below, by and
between Waste Management, Inc. (the “Company”) and John Morris (the
“Executive”).

1. Employment.

The Company shall employ Executive, and Executive shall be employed by the
Company upon the terms and subject to the conditions set forth in this
Agreement.

Subject to Section 18 below, Executive acknowledges and represents that, any and
all prior employment agreements, including without limitation that certain
Employment Agreement between he and Waste Management of New Jersey, Inc. dated
or about April 9, 2007, is terminated, and that any and all obligations of the
Company created thereunder, whether express or implied, are null and void and of
no further force or effect, and that the only rights, obligations and duties
between the Company and Executive are those expressly set forth in this
Agreement.

2. Term of Employment.

The period of Executive’s employment under this Agreement began on March 18,
2012 (“Employment Date”), and may be terminated by either party pursuant to
Section 5 below. The period during which Executive is employed hereunder shall
be referred to as the “Employment Period.”

3. Duties and Responsibilities.

(a) Executive shall serve as the Company’s Chief Strategy Officer. In such
capacity, Executive shall perform such duties and have the power, authority, and
functions consistent with such position, as may be deemed appropriate for the
position and assigned to Executive from time to time by the Chief Executive
Officer or the Board of Directors (the “Board”) of the Company.

(b) Executive shall devote substantially all of his working time, attention and
energies to the business of the Company, and its affiliated entities. Executive
may make and manage his personal investments (provided such investments in other
activities do not violate, in any material respect, the provisions of Section 10
of this Agreement), be involved in charitable and professional activities, and,
with the prior written consent of the Board, serve on boards of other for profit
entities, provided such activities do not materially interfere with the
performance of his duties hereunder or create a conflict of interest (however,
the Board does not typically allow officers to serve on more than one public
company board at a time).



--------------------------------------------------------------------------------

4. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at the annual rate of Three Hundred Twenty Thousand and 00/100ths
Dollars ($320,000.00) per year, or such higher rate as may be determined from
time to time by the Company (“Base Salary”). Such Base Salary shall be paid in
accordance with the Company’s standard payroll practice for its executive
officers. Once increased, Base Salary shall not be reduced except by mutual
agreement.

(b) Annual Bonus. During the Employment Period, Executive will be entitled to
participate in an annual incentive compensation plan of the Company, as
established by the Management Development and Compensation Committee
(“Compensation Committee”) of the Board from time to time. Executive’s target
annual bonus under this Agreement will be sixty percent (60%) of his Base Salary
in effect for such year (the “Target Bonus”), and his actual annual bonus may
range from 0% to 120% of Base Salary (i.e., a maximum possible bonus of two
times the Target Bonus), and will be determined based upon (i) the achievement
of certain corporate financial and/or performance goals, as may be established
and approved from time to time by the Compensation Committee of the Board, and
(ii) the achievement of personal performance goals as may be established by
Executive’s immediate supervisor. Executive’s annual bonus for calendar year
2012 will be prorated between the time he spent as Vice-President for the
Greater Mid-Atlantic Market Area (using the applicable financial and operational
performance objectives, salary, and target bonus) and the time he spent as Chief
Strategy Officer. The annual bonus will be paid at such time and in such manner
as set forth in the annual incentive compensation plan document.

(c) Benefit Plans and Vacation. Subject to the terms of such plans, Executive
shall be eligible to participate in or receive benefits under any profit sharing
plan, salary deferral plan, medical and dental benefits plan, life insurance
plan, short-term and long-term disability plans, or any other health, welfare or
fringe benefit plan, generally made available by the Company to
similarly-situated executive employees. The Company shall not be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
benefit plan, so long as such changes are similarly applicable to
similarly-situated employees generally.

During the Employment Period, Executive shall be entitled to vacation each year
in accordance with the Company’s policies in effect from time to time, but in no
event less than four (4) weeks paid vacation per calendar year. Vacation not
taken in the calendar year in which it is granted cannot be carried forward to
any subsequent year.

(d) Expense Reimbursement. The Company shall promptly reimburse Executive for
the ordinary and necessary business expenses incurred by Executive in the
performance of his duties hereunder in accordance with the Company’s customary
practices applicable to executive officers. The reimbursement of expenses during
a year will not affect the expenses eligible for reimbursement in any other
year. In no event shall any expense be reimbursed after the last day of the year
following the year in which the expense was incurred.

 

2



--------------------------------------------------------------------------------

(e) Other Perquisites. Executive shall be entitled to all perquisites provided
to Senior Vice Presidents of the Company as approved by the Compensation
Committee of the Board, and as they may exist from time to time.

(f) Relocation to Houston. Upon the Employment Date, Executive will relocate his
residence to the Houston, Texas area. Executive’s relocation of his residence to
Houston will be eligible for coverage under the “Plan 2 – GBO Guaranteed Offer
Program” of the Company’s relocation policy. Executive must execute that certain
Employee Repayment Agreement with the Company’s relocation provider in order to
be eligible to receive reimbursement for any relocation expenses.

It is expressly agreed that should Executive resign without “Good Reason” (as
that term is defined in Section 5(d) below) or is terminated “For Cause” (as
that term is defined in Section 5(c) below) during the twelve-month period
following the Employment Date, then Executive shall be required to reimburse the
Company for one hundred percent (100%) of the relocation expenses paid by the
Company to or on behalf of Executive.

The parties further agree that during such time as Executive serves as Chief
Strategy Officer, he will not be required to relocate his residence from the
Houston, Texas area prior to June 30, 2016. In the event that the Company
requests Executive to relocate his residence from the Houston, Texas area prior
to June 30, 2016, and should Executive decline to do so, then the Company may at
its sole discretion elect to terminate Executive’s employment “Without Cause”
under Section 5(e) below and Executive shall be provided (i) the compensation
and benefits set forth in Section 6(e) or Section 7(a) below (as the case may
be) and (ii) relocation back to New Jersey under the Company’s then existing
“Plan 2 – GBO Guaranteed Offer Program” of the Company’s relocation policy. The
parties understand and further agree that should Executive be offered and accept
another position within the Company, relocation from the Houston, Texas area may
be required.

5. Termination of Employment.

Executive’s employment hereunder may be terminated during the Employment Period
under the following circumstances:

(a) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(b) Total Disability. The Company may terminate Executive’s employment hereunder
upon Executive’s becoming “Totally Disabled.” For purposes of this Agreement,
Executive shall be considered “Totally Disabled” if Executive has become
physically or mentally disabled so as to render Executive incapable of
performing the essential functions of his position (with or without reasonable
accommodations) and such disability is expected to result in death or to last
for a continuous period of at least 12 months, provided that such condition
constitutes a “disability” within the meaning of Section 409A of the Internal
Revenue Code. Executive’s receipt of disability benefits under the Company’s
long-term disability plan or receipt of Social Security disability benefits
shall be deemed conclusive evidence of Total Disability for purpose of this
Agreement.

 

3



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause. The Company may terminate Executive’s
employment hereunder for “Cause” at any time after providing a Notice of
Termination for Cause to Executive.

 

  (i)

For purposes of this Agreement, the term “Cause” means any of the following:
Executive’s (A) willful or deliberate and continual refusal to perform
Executive’s employment duties reasonably requested by the Company after receipt
of written notice to Executive of such failure to perform, specifying such
failure (other than as a result of Executive’s sickness, illness or injury) and
Executive’s failure to cure such nonperformance within ten (10) days of receipt
of said written notice; (B) breach of any statutory or common law duty of
loyalty to the Company; (C) conviction of, or plea of nolo contendre to, any
felony; (D) willful or intentional cause of material injury to the Company, its
property, or its assets; (E) disclosure or attempted disclosure to any
unauthorized person(s) of the Company’s proprietary or confidential information;
(F) material violation or a repeated and willful violation of the Company’s
policies or procedures, including but not limited to, the Company’s Code of
Business Conduct and Ethics (or any successor policy) then in effect; or
(G) breach of any of the covenants set forth in Section 10 hereof.

 

  (ii)

For purposes of this Agreement, the phrase “Notice of Termination for Cause”
shall mean a written notice that shall indicate the specific termination
provision or provisions in Section 5(c)(i) relied upon, and shall set forth in
reasonable detail the facts and circumstances which provide the basis for
termination for Cause.

(d) Voluntary Termination by Executive. Executive may terminate his employment
hereunder with or without Good Reason at any time upon written notice to the
Company.

 

  (i)

A termination for “Good Reason” means a resignation of employment by Executive
by written notice (“Notice of Termination for Good Reason”) given to the
Company’s Chief Executive Officer within ninety (90) days after the occurrence
of the Good Reason event, unless such circumstances are substantially corrected
prior to the date of termination specified in the Notice of Termination for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
or failure to cause the occurrence, as the case may be, without Executive’s
express written consent, of any of the following circumstances: (A) the Company
materially diminishes Executive’s core duties or responsibility for those core
duties, so as to effectively cause Executive to no longer be performing the
duties of his position (except in each case in connection with the termination
of Executive’s employment for Death, Total Disability, or Cause, or temporarily
as a result of Executive’s illness or other absence); (B) in the event of the
Company’s becoming a fifty percent or more subsidiary of any other entity, the

 

4



--------------------------------------------------------------------------------

 

Company materially diminishes the duties, authority or responsibilities of the
person to whom Executive is required to report; (C) removal or the
non-reelection of the Executive from the officer position with the Company
specified herein, or removal of the Executive from any of his then officer
positions; (D) any material breach by the Company of any provision of this
Agreement; or (E) failure of any successor to the Company (whether direct or
indirect and whether by merger, acquisition, consolidation or otherwise) to
assume in a writing delivered to Executive upon the assignee becoming such, the
obligations of the Company hereunder, resulting in a material negative change in
the employment relationship.

 

  (ii)

A “Notice of Termination for Good Reason” shall mean a notice that shall
indicate the specific termination provision or provisions relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for Termination for Good Reason. The Notice of Termination for Good Reason
shall provide for a date of termination not less than thirty (30) nor more than
sixty (60) days after the date such Notice of Termination for Good Reason is
given, provided that in the case of the events set forth in Sections 5(d)(i)(A)
or (B), the date may be twenty (20) days after the giving of such notice.

(e) Termination by the Company without Cause. The Company may terminate
Executive’s employment hereunder without Cause at any time upon written notice
to Executive.

(f) Effect of Termination. Upon any termination of employment for any reason,
Executive shall immediately resign from all Board memberships and other
positions with the Company or any of its subsidiaries held by him at such time.

6. Compensation Following Termination of Employment.

In the event that Executive’s employment hereunder is terminated in a manner as
set forth in Section 5 above, Executive shall be entitled to the compensation
and benefits provided under this Section 6, in each case subject to potential
reduction as may be required by Section 22, as applicable to the form of
termination:

(a) Termination by Reason of Death. In the event that Executive’s employment is
terminated by reason of Executive’s death, the Company shall pay the following
amounts to Executive’s beneficiary or estate:

 

  (i)

Any accrued but unpaid Base Salary for services rendered to the date of death,
any accrued but unpaid expenses required to be reimbursed under this Agreement,
any accrued but unused vacation to the date of employment termination, and any
earned but unpaid bonuses for any prior calendar year. Executive shall also be
eligible for a pro-rata bonus or incentive compensation payment for the calendar
year of his employment termination to the extent such awards are made to other
senior executives of the Company and paid at the same time as other senior
executives are paid.

 

5



--------------------------------------------------------------------------------

  (ii)

Any benefits accrued through the date of termination to which Executive may be
entitled pursuant to the plans, policies and arrangements (including those
referred to in Section 4(c) hereof), as determined and paid in accordance with
the terms of such plans, policies and arrangements.

(b) Termination by Reason of Total Disability. In the event that Executive’s
employment is terminated by the Company by reason of Executive’s Total
Disability (as determined in accordance with Section 5(b)), the Company shall
pay the following amounts to Executive:

 

  (i)

Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation to the date of termination, and
any earned but unpaid bonuses for any prior calendar year. Executive shall also
be eligible for a pro-rata bonus or incentive compensation payment for the
calendar year of his employment termination to the extent such awards are made
to other senior executives of the Company and paid at the same time as other
senior executives are paid.

 

  (ii)

Any benefits accrued through the date of termination to which Executive may be
entitled pursuant to the plans, policies and arrangements (including those
referred to in Section 4(c) hereof) shall be determined and paid in accordance
with the terms of such plans, policies and arrangements.

(c) Termination for Cause. In the event that Executive’s employment is
terminated by the Company for Cause, the Company shall pay the following amounts
to Executive:

 

  (i)

Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation to the date of termination, and
any earned but unpaid bonuses for any prior calendar year.

 

  (ii)

Any benefits accrued through the date of termination to which Executive may be
entitled pursuant to the plans, policies and arrangements (including those
referred to in Section 4(c) hereof up to the date of termination) shall be
determined and paid in accordance with the terms of such plans, policies and
arrangements.

(d) Voluntary Termination by Executive. In the event that Executive voluntarily
terminates employment other than for Good Reason, the Company shall pay the
following amounts to Executive:

 

  (i)

Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation to the date of termination, and
any earned but unpaid bonuses for any prior calendar year.

 

  (ii)

Any benefits accrued through the date of termination to which Executive may be

 

6



--------------------------------------------------------------------------------

 

entitled pursuant to the plans, policies and arrangements (including those
referred to in Section 4(c) hereof up to the date of termination) shall be
determined and paid in accordance with the terms of such plans, policies and
arrangements.

(e) Termination by the Company Without Cause Outside a Change in Control Period;
Termination by Executive for Good Reason Outside a Change in Control Period. In
the event that Executive’s employment is terminated by the Company outside a
Change in Control Period (as defined in Section 7 below) for reasons other than
death, Total Disability or Cause, or Executive terminates his employment for
Good Reason outside of a Change in Control Period, the Company shall pay the
following amounts to Executive:

 

  (i)

Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation to the date of termination, and
any earned but unpaid bonuses for any prior calendar year.

 

  (ii)

Any benefits accrued through the date of termination to which Executive may be
entitled pursuant to the plans, policies and arrangements referred to in
Section 4(c) hereof shall be determined and paid in accordance with the terms of
such plans, policies and arrangements.

 

  (iii)

Subject to Executive’s execution of the Release (as defined in Section 7),
Executive shall be eligible for a bonus or incentive compensation payment, at
the same time, on the same basis, and to the same extent payments are made to
senior executives of the Company, pro-rated for the fiscal year in which the
Executive’s employment is terminated.

 

  (iv)

Subject to Executive’s execution of the Release (as defined in Section 7), an
amount equal to two (2) times the sum of Executive’s Base Salary plus his Target
Annual Bonus (in each case, as then in effect), of which one-half of such amount
shall be paid in a lump sum within the calendar quarter in which the 60th day
following Executive’s employment termination date falls and one-half of such
amount shall be paid during the two (2) year period beginning in the calendar
quarter within which the 60th day following Executive’s employment termination
date falls and continuing at the same time and in the same manner as Base Salary
would have been paid if Executive had remained in active employment until the
end of such period.

 

  (v)

Subject to Executive’s execution of the Release (as defined in Section 7) and
Executive’s completion of required enrollment elections, the Company will
continue for Executive and Executive’s spouse and eligible dependents coverage
under the Company’s health benefit plan and disability benefit plans, in which
Executive was a participant at any time during the twelve-month period prior to
the date of termination, until the earliest to occur of (A) twenty-four
(24) months after the employment termination date; (B) Executive’s death
(provided that benefits provided to Executive’s spouse and dependents shall not
terminate until

 

7



--------------------------------------------------------------------------------

twenty-four (24) months after the employment termination date); or (C) with
respect to any particular plan, the date Executive becomes eligible to
participate in a comparable benefit provided by a subsequent employer. In the
event that Executive’s continued participation in any such Company plan is
prohibited, the Company will arrange to provide Executive with benefits
substantially similar to those which Executive would have been entitled to
receive under this paragraph on a basis which provides Executive with no
additional after-tax cost.

(f) Suspension and Refund of Termination Benefits for Subsequently Discovered
Cause. Notwithstanding any provision of this Agreement to the contrary, if
within one (1) year of Executive’s employment termination date for any reason
other than for Cause, it is determined by the Company that Executive could have
been terminated for Cause, then to the extent permitted by law:

 

  (i)

the Company may elect to cancel any and all payments of any benefits otherwise
due Executive, but not yet paid, under this Agreement or otherwise; and

 

  (ii)

upon written demand by the Company, Executive shall refund to the Company any
amounts, plus interest, previously paid by Company to Executive pursuant to
Subsections 6(e)(iii), 6(e)(iv) or 6(e)(v), less one thousand dollars ($1,000)
which Executive shall be entitled to retain as fully sufficient consideration to
support and maintain in effect any contractual obligations that Executive has to
the Company prior to the refund, including the Release as defined herein.

7. Resignation by Executive for Good Reason or Termination by Company Without
Cause During a Change in Control Period.

(a) Certain Terminations During a Change in Control Period. Subject to reduction
required by Section 22, in the event a Change in Control occurs and
(x) Executive terminates his employment for Good Reason during a Change in
Control Period, or (y) the Company terminates Executive’s employment without
Cause (and for reason other than Death of Total Disability) during a Change in
Control Period, the Company shall, subject to Executive’s execution of the
Release (as defined in this Section 7), pay the following amounts to Executive:

 

  (i)

The payments and benefits provided for in Section 6(e)(iv) and (v) in the same
form as provided for therein.

 

  (ii)

Executive shall also receive a bonus or incentive compensation payment for the
calendar year of the employment termination, payable at 100% of the maximum
bonus available to Executive, pro-rated as of the employment termination date.
Such bonus payment shall be payable within five (5) days after the later of the
effective date of Executive’s termination or the Change in Control.

(b) Certain Definitions.

 

  (i)

For purposes of this Agreement, “Change in Control” means the first to occur on
or after the date on which this Agreement is first signed, the occurrence of any
of the following events:

 

8



--------------------------------------------------------------------------------

  (A)

any Person, or Persons acting as a group (within the meaning of Section 409A of
the Internal Revenue Code), directly or indirectly, including by purchases,
mergers, consolidation or otherwise, acquires ownership of securities of the
Company that, together with stock held by such Person or Persons, represents
fifty percent (50%) or more of the total voting power or total fair market value
of the Company’s then outstanding securities;

 

  (B)

any Person, or Persons acting as a group (within the meaning of Section 409A of
the Internal Revenue Code), acquires, (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Persons) directly or indirectly, including by purchases, merger, consolidation
or otherwise, ownership of the securities of the Company that represent thirty
percent (30%) or more of the total voting power of the Company’s then
outstanding voting securities;

 

  (C)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving during any 12-month period: individuals who, at
the beginning of the 12-month period, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating or the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
directors before the date of such appointment or election or whose appointment,
election or nomination for election was previously so approved or recommended;

 

  (D)

a Person or Persons acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) assets from the Company that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions, other than a sale or disposition by the Company of such assets to
an entity, at least fifty percent (50%) of the combined voting power of the
voting securities of which are owned by the Company or by the stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

 

  (ii)

For purposes of this Agreement, “Change in Control Period” means the period
commencing on the date occurring six months immediately prior to the date on
which a Change in Control occurs and ending on the second anniversary of the
date on which a Change in Control occurs.

 

  (iii)

For purposes of this Agreement, “Exchange Act” means the Securities and Exchange
Act of 1934, as amended from time to time.

 

9



--------------------------------------------------------------------------------

  (iv)

For purposes of this Section 7, “Person” shall have the meaning set forth in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (1) the Company, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (3) an employee benefit plan of the Company, (4) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(5) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of shares of
Common Stock of the Company.

 

  (v)

For purposes of this Agreement, “Release” means that specific document which the
Company shall present to Executive for consideration and execution after any
applicable termination of employment, wherein if he agrees to such, he will
irrevocably and unconditionally release and forever discharge the Company, it
subsidiaries, affiliates and related parties from any and all causes of action
which Executive at that time had or may have had against the Company (excluding
any claim for indemnity under this Agreement, any claim under state workers’
compensation or unemployment laws, or any claim under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”)).

8. No Other Benefits or Compensation. Except as may be provided under this
Agreement, or under the terms of any incentive compensation, employee benefit,
or fringe benefit plan applicable to Executive at the time of Executive’s
employment termination or resignation, Executive shall have no right to receive
any other compensation, or to participate in any other plan, arrangement or
benefit, with respect to future periods after such employment termination or
resignation.

9. No Mitigation. In the event of any termination of employment hereunder,
Executive shall be under no obligation to seek other employment, and there shall
be no offset against any amounts due Executive under this Agreement on account
of any remuneration attributable to any subsequent employment that Executive may
obtain.

10. Protective Covenants. In reliance upon Executive’s promise to abide by the
various protective covenants and restrictions provided for below, the Company
will continue to provide Executive with one or more of the following:
(i) portions of the Company’s Confidential Information (through a computer
password or other means) and updates thereto; (ii) authorization to communicate
with customers and prospective customers, and other business relationship
providers, to help Executive develop goodwill for Company; and/or
(iii) authorization to participate in specialized training related to Company’s
business. Executive agrees that each of Executive’s covenants in Section 10 of
this Agreement (the “Protective Covenants”) is reasonable and necessary to
protect a legitimate business interest of the Company, and that no one
restriction or obligation (such as the confidentiality obligations) would be
sufficient to protect the Company’s interests standing alone due to the variety
of different interests involved, the difficulty of identifying and addressing a
breach before irreparable harm has occurred, and

 

10



--------------------------------------------------------------------------------

the need to prevent irreparable harm. Employee understands and agrees that one
purpose of this Agreement is to enhance, maintain, and not diminish, all common
law and contract protections that have been in effect for the parties concerning
Confidential Information that Employee has received in the past. In addition,
Executive agrees that any and all rights Executive may have to incentive
compensation, stock or stock-related compensation, and/or severance
compensation, whether provided for in this Agreement or elsewhere, are provided
in reliance upon Executive’s agreement to abide by and not challenge the
validity of the Protective Covenants described below.

(a) Company Property, Computer Systems, and Inventions. All written materials,
records, data, and other documents prepared or possessed by Executive during
Executive’s employment with the Company are the Company’s property. Executive
understands that access to the Company’s computer systems is authorized for
activities that are consistent with the business purposes of the Company, that
benefit the Company (consistent with Company policies and/or guidelines as they
may be modified from time to time), and that do not knowingly cause harm to the
Company. The use of the Company computer systems to pursue a competing
enterprise, or prepare to compete with the Company, is unauthorized and strictly
prohibited. All information, ideas, concepts, improvements, discoveries, and
inventions that are conceived, made, developed, or acquired by Executive
individually or in conjunction with others during Executive’s employment
(whether during business hours or not and whether on the Company’s premises or
not) which relate to or are derived from the Company’s business, products,
property, resources or services are the Company’s sole and exclusive property.
Executive does hereby grant and assign to the Company (or its nominee)
Executive’s entire right, title and interest in and to all inventions, original
works of authorship, developments, concepts, improvements, designs, discoveries,
and ideas of commercial use or value that either: (i) relate to the Company’s
business, or actual or demonstrably anticipated research or development activity
of the Company; or (ii) are derived from, suggested by, or result of work
performed for the Company, or were created, discovered, or conceived with the
aid of Company property (“Company IP”). While employed, and as necessary
thereafter, Executive will assist Company to obtain patents or copyrights on
Company IP, and will upon request execute all documents and otherwise cooperate
in the Company’s efforts to obtain the copyrights, patents, licenses, and other
rights and interests that would be necessary to secure for the Company the
complete benefit of Company IP. To the extent state law where Executive resides
requires it (such as under Cal. Lab. Code, § 2870, or comparable laws),
Executive is notified that no provision in this Agreement requires Executive to
assign any of rights to an invention for which no equipment, supplies, facility,
or trade secret information of the Company was used and which was developed
entirely on Executive’s own time, unless (i) the invention relates at the time
of conception or reduction to practice of the invention, (A) to the business of
the Company, or (B) to the Company’s actual or demonstrably anticipated research
or development, or (ii) the invention results from any work performed by
Executive for the Company. This paragraph is intended to compliment and
supplement, not replace, any additional written agreement(s) the parties may
have regarding Company IP. All memoranda, notes, records, files, correspondence,
drawings, manuals, models, specifications, computer programs, maps, and all
other documents, data, or materials of any type embodying such information,
ideas, concepts, improvements, discoveries, and inventions are the Company’s
property. At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company property to the Company and shall not retain any copies of such
property, in any form (tangible or intangible), without the express written
consent of the Company.

 

11



--------------------------------------------------------------------------------

(b) Confidential Information; Non-Disclosure. Executive acknowledges that the
business of the Company is highly competitive and that Executive’s position is
one where the Company will provide Executive with access to “Confidential
Information” relating to the business of the Company and its affiliates.
Executive further acknowledges that protection of such Confidential Information
against unauthorized disclosure and use is of critical importance to the Company
and its affiliates in maintaining their competitive advantage. Executive
understands that it shall be his responsibility to handle and use “Confidential
Information” in a manner that does not violate Company policies or knowingly
cause harm to the Company. Accordingly, during employment and for so long
thereafter as the information remains qualified as “Confidential Information,”
Executive agrees to maintain the confidentiality of “Confidential Information”
and not to engage in any unauthorized use or disclosure of such information.

For purposes of this Agreement, “Confidential Information” refers to an item of
information, or a compilation of information, in any form (tangible or
intangible), related to the Company’s business that (i) the Company has not
intentionally made public or authorized public disclosure of, and (ii) is not
generally known to the public or to other persons who might obtain value or
competitive advantage from its disclosure or use, through proper means.
Confidential Information will not lose its protected status under this Agreement
if it becomes known to the public or to other persons through improper means
such as the unauthorized use or disclosure of the information by Executive or
another person. Confidential Information includes, but is not limited to:
(i) Market Business Strategy (MBS) data, the Company Transformation Change
processes, MBS Plans, Business Improvement Process (BIP), Fleet Planning, Public
Sector Pro-formas, Letters of Intent, Route Manager and District Manager
Training Programs, internal information regarding acquisition targets,
divestiture targets, and mergers, Real Estate Market Area Analysis Mapping and
Real Estate Owned and Leased Property Data and Reporting; (ii) Company’s
business plans and analysis, customer and prospect lists; compilations of names
and other individualized information concerning customers, investors, and
business affiliates (such as contact name, service provided, pricing for that
customer, type and amount of services used, credit and financial data, and/or
other information relating to the Company’s relationship with that customer);
pricing strategies and price curves; marketing plans and strategies, research
and development data, buying practices, human resource information and personnel
files (including salaries of management level personnel), financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, un-patented inventions, and trade secrets; and
(iii) information about the business affairs of third parties (including, but
not limited to, clients and acquisition targets) that such third parties provide
to Company in confidence.

Confidential Information will include trade secrets, but an item of Confidential
Information need not qualify as a trade secret to be protected by this
Agreement. Company’s confidential exchange of information with a third party for
business purposes will not remove it from protection under this Agreement.
Executive acknowledges that items of Confidential Information are Company’s
valuable assets and have economic value, actual or potential, because they are
not generally known by the public or others who could use them to their own
economic benefit and/or to the competitive disadvantage of the Company, and
thus, should be treated as Company’s trade secrets.

 

12



--------------------------------------------------------------------------------

(c) Unfair Competition Restrictions. Ancillary to the rights provided to
Executive following employment termination, the Company’s provision of
Confidential Information, specialized training, and/or goodwill support to
Executive, and Executive’s agreements regarding the use of same, and in order to
protect the value of any restricted stock, stock options, or other stock-related
compensation, training, goodwill support and/or the Confidential Information
described above, the Company and Executive agree to the following provisions
against unfair competition. Executive agrees that for a period of two (2) years
following the termination of employment for any reason (“Restricted Term”),
Executive will not, directly or indirectly, for Executive or for others,
anywhere in the United States (including all parishes in Louisiana, and Puerto
Rico), Canada, the United Kingdom, or the People’s Republic of China (the
“Restricted Area”) do the following, unless expressly authorized to do so in
writing by the Chief Executive Officer of the Company:

 

Engage in, or assist any person, entity, or business engaged in, the selling or
providing of products or services that would displace the products or services
that (i) the Company is currently in the business of providing and was in the
business of providing, or was planning to be in the business of providing, at
the time Executive was employed with the Company, and (ii) that Executive had
involvement in or received Confidential Information about in the course of
employment; the foregoing is expressly understood to include, without
limitation, the business of the collection, transfer, recycling and resource
recovery, or disposal of solid waste, hazardous or other waste, including the
operation of waste-to-energy facilities.

During the Restricted Term, Executive cannot engage in any of the enumerated
prohibited activities in the Restricted Area by means of telephone,
telecommunications, satellite communications, correspondence, or other contact
from outside the Restricted Area. Executive further understands that the
foregoing restrictions may limit his ability to engage in certain businesses
during the Restricted Term, but acknowledges that these restrictions are
necessary to protect the Confidential Information the Company has provided to
Executive.

A failure to comply with the foregoing restrictions will create a presumption
that Executive is engaging in unfair competition. Executive agrees that this
Section defining unfair competition with the Company does not prevent Executive
from using and offering the skills that Executive possessed prior to receiving
access to Confidential Information, confidential training, and knowledge from
the Company. This Agreement creates an advance approval process, and nothing
herein is intended, or will be construed as, a general restriction against the
pursuit of lawful employment in violation of any controlling state or federal
laws. Executive shall be permitted to engage in activities that would otherwise
be prohibited by this covenant if such activities are determined in the sole
discretion of the Chief Executive Officer of the Company in writing to be of no
material threat to the legitimate business interests of the Company.

 

13



--------------------------------------------------------------------------------

(d) Non-Solicitation of Customers. For the Restricted Term, Executive will not,
in person or through the direction or control of others, call on, service, or
solicit competing business from a Covered Customer, or induce or encourage any
such Covered Customer or other source of ongoing business to stop doing business
with Company. A “Covered Customer” is any Company customer (person or entity)
for which Executive had business-related contact or dealings with, or received
Confidential Information about, in the two (2) year period preceding the
termination of Executive’s employment with the Company for any reason.

(e) Non-Solicitation of Employees. During Executive’s employment, and for the
Restricted Term, Executive will not, in person or through the direction or
control of others, call on, solicit, encourage, or induce any other employee or
officer of the Company or its affiliates whom Executive had contact with,
knowledge of, or association within the course of employment with the Company to
terminate his or her employment, and will not assist any other person or entity
in such a solicitation.

(f) Non-Disparagement. During Executive’s employment, and for the Restricted
Term, Executive covenants and agrees that Executive shall not engage in any
pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Company, its management, or of management of corporations
affiliated with the Company.

(g) Protected Communications. Nothing in this Agreement (particularly nothing in
Paragraphs 10(b) and (f) regarding non-disclosure and non-disparagement) is
intended or to be construed to prohibit or interfere with any and all rights
Executive may have to report a violation of state or federal law to appropriate
federal or state law enforcement officials, or to cooperate with a duly
authorized government investigation. In addition, nothing herein prohibits
Executive from engaging in a disclosure of information that is required by law
(such as by court order or subpoena). Provided, however, that if Executive
believes that the disclosure of Confidential Information is required by a
subpoena, court order, or similar legal mandate, then Executive will provide the
Company reasonable notice and opportunity to protect any legitimate business
interests it may have in maintaining Confidential Information as confidential
(through protective order or other means) before engaging in such a disclosure.

11. Enforcement of Protective Covenants.

(a) Termination of Employment and Forfeiture of Compensation. Executive agrees
that any breach by Executive of any of the Protective Covenants set forth in
Section 10 during Executive’s employment with the Company shall be grounds for
immediate employment termination of Executive for Cause pursuant to
Section 5(c)(i), which shall be in addition to and not exclusive of any and all
other rights and remedies the Company may have against Executive.

In the event that Executive violates one of the Protective Covenants, (i) the
Company shall have the right to immediately cease making any payments that it
may otherwise owe to

 

14



--------------------------------------------------------------------------------

Executive, if any, (ii) Executive will forfeit any remaining rights to payments
or continuing benefits provided by this Agreement, if there are any, and
(iii) upon the Company’s demand, Executive will refund to the Company any
amounts, plus interest, previously paid by Company to Executive pursuant to
Subsections 6(e)(iii), 6(e)(iv), 6(e)(v), 7(a)(i) or 7(a)(ii), less one thousand
dollars ($1,000.00) which Executive shall be entitled to retain as fully
sufficient consideration to support and maintain in effect any contractual
obligations that Executive has to the Company prior to the refund, including the
Release as defined herein.

(b) Right to Injunction. Executive acknowledges that a breach of a Protective
Covenant set forth in Section 10 hereof will cause irreparable damage to the
Company with respect to which the Company’s remedy at law for damages will be
inadequate. Therefore, in the event of any breach or anticipatory breach of a
Protective Covenant by Executive, Executive and the Company agree that the
Company shall be entitled to seek the following particular forms of relief, in
addition to remedies otherwise available to it at law or equity:
(i) injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach and Executive hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction; and
(ii) recovery of all reasonable sums expended and costs, including reasonable
attorney’s fees, incurred by the Company to pursue the remedies provided for in
this Section of the Agreement to enforce the Protective Covenants.

(c) Reformation of Covenants. The Protective Covenants set forth in Section 10
constitute a series of separate but ancillary covenants, one for each applicable
State in the United States and the District of Columbia, and one for each
applicable foreign country. If in any judicial proceeding, a court shall hold
that any of the Protective Covenants set forth in Section 10 exceed the time,
geographic, or occupational limitations permitted by applicable laws, Executive
and the Company agree that such provisions shall and are hereby reformed to
provide for a restriction with the maximum time, geographic, or occupational
limitations permitted by such laws to protect the Company’s business interests.
Further, in the event a court shall hold unenforceable any of the separate
covenants deemed included herein, then such unenforceable covenant or covenants
shall be deemed eliminated from the provisions of this Agreement for the purpose
of such proceeding to the extent necessary to permit the remaining separate
covenants to be enforced in such proceeding.

(d) Survival. Executive and the Company further agree that the protective
Covenants set forth in Section 10 shall each be construed as a separate
agreement independent of any other provisions of this Agreement, and the
existence of any claim or cause of action by Executive against the Company
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the Protective Covenants.
The Protective Covenants will survive the termination of Executive’s employment
with Company, regardless of the cause of the termination. If Executive violates
one of the Protective Covenants for which there is a specific time limitation,
the time period for that restriction will be extended by one day for each day
Executive violates it, up to a maximum extension equal to the length of time
prescribed for the restriction, so as to give Company the full benefit of the
bargained-for length of forbearance. If Executive becomes employed with an
affiliate of the Company without signing a new agreement, the affiliate will
step into Company’s position under this Agreement, and will be entitled to the
same protections and enforcement rights as the Company.

 

15



--------------------------------------------------------------------------------

12. Indemnification.

The Company shall indemnify and hold harmless Executive to the fullest extent
permitted by Delaware law for any action or inaction of Executive while serving
as an officer and director of the Company or, at the Company’s request, as an
officer or director of any other entity or as a fiduciary of any benefit plan.
This provision includes the obligation and undertaking of the Executive to
reimburse the Company for any fees advanced by the Company on behalf of the
Executive should it later be determined that Executive was not entitled to have
such fees advanced by the Company under Delaware law. The Company shall cover
the Executive under directors and officers liability insurance both during and,
while potential liability exists, after the Employment Period in the same amount
and to the same extent as the Company covers its other officers and directors.

13. Arbitration.

The parties agree that any dispute relating to this Agreement, or to the breach
of this Agreement, arising between Executive and the Company shall be settled by
arbitration in accordance with the Federal Arbitration Act and the commercial
arbitration rules of the American Arbitration Association (“AAA”), or any other
mutually agreed upon arbitration service; provided, however, that temporary and
preliminary injunctive relief to enforce the covenants contained in Section 10
of this Agreement, and related expedited discovery, may be pursued in a court of
law to provide temporary injunctive relief pending a final determination of all
issues of final relief through arbitration. The arbitration proceeding,
including the rendering of an award, shall take place in Houston, Texas, and
shall be administered by the AAA (or any other mutually agreed upon arbitration
service). The arbitrator shall be jointly selected by the Company and Executive
within thirty (30) days of the notice of dispute, or if the parties cannot
agree, in accordance with the commercial arbitration rules of the AAA (or any
other mutually agreed upon arbitration service). All fees and expenses
associated with the arbitration shall be borne equally by Executive and the
Company during the arbitration, pending final decision by the arbitrator as to
who should bear fees, unless otherwise ordered by the arbitrator. The arbitrator
shall not be authorized to create a cause of action or remedy not recognized by
applicable state or federal law. The arbitrator shall be authorized to award
final injunctive relief. The award of the arbitrator shall be final and binding
upon the parties without appeal or review, except as permitted by the
arbitration laws of the State of Texas. The award, inclusive of any and all
injunctive relief provided for therein, shall be enforceable through a court of
law upon motion of either party.

14. Requirement of Timely Payments.

If any amounts which are required, or determined to be paid or payable, or
reimbursed or reimbursable, to Executive under this Agreement (or any other
plan, agreement, policy or arrangement with the Company) are not so paid
promptly at the times provided herein or therein, such amounts shall accrue
interest, compounded daily, at an 8% annual percentage rate, from the date such
amounts were required or determined to have been paid or payable, reimbursed or
reimbursable to Executive, until such amounts and any interest accrued thereon
are finally and fully paid, provided, however, that in no event shall the amount
of interest contracted for, charged or received hereunder, exceed the maximum
non-usurious amount of interest allowed by applicable law.

 

16



--------------------------------------------------------------------------------

15. Withholding of Taxes.

The Company may withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.

16. Source of Payments.

All payments provided under this Agreement, other than payments made pursuant to
a plan which provides otherwise, shall be paid from the general funds of the
Company, and no special or separate fund shall be established, and no other
segregation of assets made, to assure payment. Executive shall have no right,
title or interest whatever in or to any investments which the Company may make
to aid the Company in meeting its obligations hereunder. To the extent that any
person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

17. Assignment.

This Agreement shall inure to the benefit of the Company, its subsidiaries,
affiliates, successors, and assigns. Except as otherwise provided in this
Agreement, this Agreement shall inure to the benefit of Executive, and
Executive’s heirs, representatives, and successors. This Agreement shall not be
assignable by Executive (but any payments due hereunder which would be payable
at a time after Executive’s death shall be paid to Executive’s estate).

18. Entire Agreement; Amendment.

This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Executive and the Company or any of its
subsidiaries or affiliated entities relating to the terms of Executive’s
employment by the Company; provided, however, that if all or any material part
of the Protective Covenants provided for in this Agreement are deemed void or
unenforceable, then any prior agreement between the parties covering the same or
substantially similar restrictions on Executive (such as, but not limited to the
Company’s prior Employment Agreement(s) or Loyalty And Confidentiality Agreement
with Executive) shall resume effect to the extent necessary to maintain
protection of the Company’s legitimate protectable interests covered by the
Protective Covenants. This Agreement may not be amended except by a written
agreement signed by both parties. No material term or obligation of a party may
be waived except through written agreement by the party with the authority to
enforce such right or obligation.

19. Governing Law and Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to agreements made and to be performed in that
State, without regard to its conflict of laws provisions. The parties agree that
any legal action arising from this Agreement that is not required to be resolved
through arbitration pursuant to Section 13 must be pursued in a court of
competent jurisdiction that is located in Houston, Texas.

 

17



--------------------------------------------------------------------------------

20. Notices.

Any notice, consent, request, or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:

 

                             To the Company:

   Waste Management, Inc.    1001 Fannin, Suite 4000    Houston, Texas 77002   
Attention: General Counsel

                             To Executive:

   At the address for Executive set forth below.

21. Miscellaneous.

(a) Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

(b) Severability. Subject to Section 11 hereof, if any term or provision of this
Agreement is declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such term or provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.

(c) Headings. Section headings are used herein for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.

(d) Rules of Construction. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one Agreement.

22. Potential Limitation on Severance Benefits.

(a) Maximum Severance Amount. Notwithstanding any provision in this Agreement to
the contrary, in the event of a qualifying termination (or resignation) under
Section 6(e) or Section 7 of this Agreement it is determined by the Company that
the Severance Benefits (as defined in Section 22(b) below) would exceed 2.99
times the sum of the Executive’s then current base salary and target bonus (the
“Maximum Severance Amount”), then the aggregate

 

18



--------------------------------------------------------------------------------

present value of the Severance Benefits provided to the Executive shall be
reduced by the Company to the Reduced Amount. The “Reduced Amount” shall be an
amount, expressed in present value, that maximizes the aggregate present value
of the Severance Benefits without exceeding the Maximum Severance Amount.

(b) Severance Benefits. For purposes of determining Severance Benefits under
Section 22(a) above, Severance Benefits means the present value of payments or
distributions by the Company, its subsidiaries or affiliated entities to or for
the benefit of the Executive (whether paid or provided pursuant to the terms of
this Agreement or otherwise), and

(A) including: (i) cash amounts payable by the Company in the event of
termination of Executive’s employment; and (ii) the present value of benefits or
perquisites provided for periods after termination of employment (but excluding
benefits or perquisites provided to employees generally); and

(B) excluding: (i) payments of salary, bonus or performance award amounts that
had accrued at the time of termination; (ii) payments based on accrued qualified
and non-qualified deferred compensation plans, including retirement and savings
benefits; (iii) any benefits or perquisites provided under plans or programs
applicable to employees generally; (iv) amounts paid as part of any agreement
intended to “make-whole” any forfeiture of benefits from a prior employer;
(v) amounts paid for services following termination of employment for a
reasonable consulting agreement for a period not to exceed one year;
(vi) amounts paid for post-termination covenants (such as a covenant not to
compete); (vii) the value of accelerated vesting or payment of any outstanding
equity-based award; and (viii) any payment that the Board or any committee
thereof determines in good faith to be a reasonable settlement of any claim made
against the Company.

(c) Possible 280G Reduction. Following application of Section 22(a), in the
event that the payment of the remaining Severance Benefits to Executive plus any
other payments to Executive which would be subject to Internal Revenue Code
Section 280G (including any reduced Severance Benefits) (“280G Severance
Benefits”) would be subject (in whole or part), to any excise tax imposed under
Internal Revenue Code Section 4999 (the “Excise Tax”), then the cash portion of
the 280G Severance Benefits shall first be further reduced, and the non-cash
280G Severance Benefits shall thereafter be further reduced, to the extent
necessary so that no portion of the 280G Severance Benefits is subject to the
Excise Tax, but only if (i) the amount of the 280G Severance Benefits to be
received by Executive, as so reduced by this Section 22(c) and after subtracting
the amount of federal, state and local income taxes on such reduced 280G
Severance Benefits (after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced 280G Severance
Benefits) is greater than or equal to (ii) the amount of the 280G Severance
Benefits to be received by Executive without such reduction by this
Section 22(c) after subtracting the amount of federal, state and local income
taxes on such 280G Severance Benefits and the amount of the Excise Tax to which
Executive would be subject in respect of such unreduced 280G Severance Benefits
(after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced 280G Severance Benefits ).

 

19



--------------------------------------------------------------------------------

(d) Calculation of 280G Severance Benefits. For purposes of determining the 280G
Severance Benefits, (i) no portion of the 280G Severance Benefits, the receipt
or enjoyment of which Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Internal Revenue
Code Section 280G(b), shall be taken into account, (ii) no portion of the 280G
Severance Benefits shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) who is reasonably acceptable to Executive and selected
by the accounting firm (the “Auditor”) which was, immediately prior to the
Change in Control, the Company’s independent auditor, does not constitute a
“parachute payment” within the meaning of Internal Revenue Code
Section 280G(b)(2) (including by reason of Internal Revenue Code
Section 280G(b)(4)(A)); (iii) no portion of the 280G Severance Benefits shall be
taken into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Internal
Revenue Code Section 280G(b)(4)(B), in excess of the “base amount” (as defined
in Internal Revenue Code Section 280G(b)(3)) allocable to such reasonable
compensation, and (iv) the value of any non-cash benefit or any deferred payment
or benefit included in the 280G Severance Benefits shall be determined by the
Auditor in accordance with the principles of Internal Revenue Code Sections
280G(d)(3) and (4).

(e) Determination of Present Value. For purposes of this Section 22, the present
value of Severance Benefits and 280G Severance Benefits 280G shall be determined
in accordance with Internal Revenue Code Section 280G(d)(4).

23. Compliance with Internal Revenue Code Section 409A.

(a) Compliance. It is the intention of the Company and Executive that this
Employment Agreement not result in unfavorable tax consequences to Executive
under Internal Revenue Code Section 409A. This Section 23 does not create an
obligation on the part of Company to modify the Employment Agreement in the
future and does not guarantee that the amounts or benefits owed under the
Employment Agreement will not be subject to interest and penalties under
Internal Revenue Code Section 409A.

(b) Payment Timing. The payments of severance under Sections 6(e)(iii) and
(iv) and Sections 7(a)(i) and (ii) above (“Separation Payments”) are designated
as separate payments for purposes of the short-term deferral rules under
Treasury Regulation Section 1.409A-1(b)(4)(i)(F), and, with respect to such
Separation Payments, the exemption for involuntary terminations under separation
pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii). As a result,
(A) Separation Payments that are by their terms scheduled to be made on or
before March 15th of the calendar year following the applicable year of
termination, (B) any additional Separation Payments that are made on or before
December 31st of the second calendar year following the year of Executive’s
termination and do not exceed the lesser of two times Base Salary or two times
the limit under Internal Revenue Code Section 401(a)(17) then in effect, and
(C) any Separation Payments under Section 7(a) made on account of a 409A Change
in Control within the meaning of Internal Revenue Code Section 409A are exempt
from the requirements of Internal Revenue Code Section 409A. If Executive is
designated as a “specified employee” within the meaning of Internal Revenue Code
Section 409A, then to the extent the Disability Payments and Separation Payments
to be made during the first six month period following Executive’s termination
of employment exceed such exempt amounts, the payments shall be withheld and the
amount of the payments withheld will be paid in a lump sum, with interest (at

 

20



--------------------------------------------------------------------------------

the Company’s then applicable overnight rate), on the date that is six
(6) months and one (1) day after Executive’s termination. Continued medical
benefits under Sections 6(e)(v) and 7(a)(i) above are intended to satisfy the
exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v)(B).

IN WITNESS WHEREOF, this Agreement is EXECUTED as of the date first set forth
above and effective as set forth therein.

 

JOHN MORRIS (“Executive”)

    /s/ John Morris

John Morris

(Address)

 

WASTE MANAGEMENT, INC. (The “Company”)

By:

 

/s/ David P. Steiner

 

David P. Steiner

 

President and Chief Executive Officer

 

21